DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 6, filed 12/22/2020, with respect to 112(a) rejection of claims 44-50 have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn. 

Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Same references are applied with the US Patent 9760320 for the double patenting rejection of the claims since the US Patent previously applied discloses most of the claimed features with the other same references curing the features not taught by the previously applied Patent.         

Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. The Applicant stated that the following features were not performed: “wherein the second communicator receives a notification about the shutdown processing of the printing apparatus from the printing apparatus and then the controller executes the shutdown processing of the print control apparatus according to the notification”.  The Examiner respectfully disagrees with this assertion and would like to briefly explain why below.
In regards to the Okada reference, the Okada reference discloses receiving a notification regarding the power off of the printer.  This notification is sent to the STB and forwarded to the phone that initiated sending the shutdown command, which is disclosed in ¶ [53].  The shutdown command receive by the STB is then sent to the printer as disclosed in ¶ [53] and [54].  In order for the STB to send the power off information regarding the printer to the phone, the STB has to be powered to forward this information. However, this reference is not specific as to when the STB is powered off when receiving the power off notification from the printer.  The reference of Saito is used to cure this deficiency.  
In regards to the Saito reference, this reference is pertinent to the problem of when to perform shutdown processing in a middle device, such as the Master Nas.  Saito discloses a Master Nas sending a shutdown command to the slave Nas.  The slave device sends shutdown notification information about the shutdown processing being completed in step S230 in figure 111.  When the Master Nas receives this 2.  This reference provides a timing of when to perform a shutdown process when a middle device receives a shutdown notification.  The last reference of Kohara performs the function of the printer and middle device connected via a network3.  Thus, based on the above, the features of Saito combined with the Okada and Kohara references perform the features of the claims. 
	Therefore, based on the above, the features of the claims are disclosed below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note: The paragraphs cited are copied from the reference into the 103 rejection portion of the Office Action.  For Brevity, these paragraphs have not been copied into the Double Patenting rejection.


Claim 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9760320 in view of Okada, Kohara and Negishi. 
	
Re claim 44: US Patent 9760320 performs most of the claimed features except for a first communicator that connects to a LAN and communicates with one or more apparatuses on the LAN; wherein, if the print control apparatus receives, by the first communicator, a shutdown instruction to shut down the print control apparatus from an apparatus on the LAN in accordance with a predetermined application layer protocol.

However, Okada fails to specifically teach wherein the printing apparatus and the print control apparatus are able to be connected to a network.

However, this is well known in the art as evidenced by Kohara.  Similar to the primary reference, Kohara discloses a printer being instructed to shut down and the printer notifying its status to an external device (same field of endeavor or reasonably pertinent to the problem).      
Kohara discloses wherein the printing apparatus and the print control apparatus are able to be connected to a network (e.g. the print server is able to receive the power state of the printers on the network, which is disclosed in ¶ [115].  This occurs after receiving the power off command from the server in ¶ [113] and [114].  The host computers can receive the printers power state from the server in order to guide the 

Therefore, in view of Kohara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the printing apparatus and the print control apparatus are able to be connected to a network, incorporated in the device of the US Patent 9760320, in order to set printing priorities of printers based on the received information from the printer power states, which improves the usability of the system (as stated in Kohara ¶ [128]-[130]).  


Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9760320 in view of Okada ‘444 

Re claim 45: US Patent 9760320 performs most of the claimed features except for a power switch that receives a shutdown instruction to shut down the print control apparatus from a user, wherein the power switch is different from another power switch that is included in the printing apparatus and that receives a shutdown instruction to shut down the printing apparatus from the user, wherein the controller executes the shutdown processing of the print control apparatus without transmitting the shutdown instruction to the printing apparatus, if the power switch of the print control apparatus receives the shutdown instruction to shut down the print control apparatus from the user.

Okada discloses the print control apparatus according to claim 44, further comprising: 
a power switch that receives a shutdown instruction to shut down the print control apparatus from a user, wherein the power switch is different from another power switch that is included in the printing apparatus and that receives a shutdown instruction to shut down the printing apparatus from the user (e.g. the STB has a power switch that can turn the STB off.  The printer has a manual off switch as well; see ¶ [22] and [46] above),
wherein the print control apparatus shuts down without transmitting the shutdown instruction to shut down the printing apparatus to the printing apparatus, if the power switch of the print control apparatus receives the shutdown instruction to shut down the print control apparatus from the user (e.g. if the printing device is linked with the STB, if the printing device is shut off, the STB will be shut off with the printing device without the STB sending a shut off command to the printing device; see ¶ [46]). 
Therefore, in view of Okada ‘444, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a power switch that receives a shutdown instruction to shut down the print control apparatus from a user, wherein the power switch is different from another power switch that is included in the printing apparatus and that receives a shutdown instruction to shut down the printing .  

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9760320 in view of Negishi.   

Re claim 47: US Patent 9760320 performs most of the claimed features except for wherein if the first communicator receives the shutdown instruction to shut down the print control apparatus from the network in accordance with the predetermined application layer protocol. 
However, this is well known in the art as evidenced by Negishi.  Similar to the primary reference, Negishi discloses sending a shutdown command to a server for a printer (same field of endeavor or reasonably pertinent to the problem).     
Negishi discloses wherein if the first communicator receives the shutdown instruction to shut down the print control apparatus from the network in accordance with the predetermined application layer protocol (e.g. the invention discloses a computer connected to a server that is connected to a LAN.  The reference discloses sending a command from an external PC to a print control apparatus using the UDP port 161 for a 

Therefore, in view of Negishi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein if the first communicator receives the shutdown instruction to shut down the print control apparatus from the network in accordance with the predetermined application layer protocol, incorporated in the device of the referenced Patent, in order to provide multiple ports associated with communication protocols and programs that are used to communicate shutdown commands to a power supply control device, which allows the power down to occur at an optimal timing to reduce contribution of CO2 based on power usage (as stated in Negishi ¶ [06]-[08]).  


Claims 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9760320 in view of Armstrong.
 
Re claim 48: US Patent 9760320 performs most of the claimed features except for changing the attribute from an attribute of the printing apparatus to an attribute of the print control apparatus.

Armstrong discloses wherein the forwarding of the received power off notification includes changing an attribute value of a predetermined attribute described in the power off notification received from the printing apparatus from an attribute value corresponding to the printing apparatus to an attribute value corresponding to the print control apparatus, and  transmitting the power off notification in which the attribute value of the predetermined attribute has been changed to the network (e.g. the invention discloses a router that performs the feature of changing an IP address of a message of information sent to a printer from a client or from a printer to a client.  This feature can be incorporated into the server, the print control apparatus of the referenced Patent or the STB of Okada, which performs the STB sending the power off notification from the printer to the Portable telephone before shutting off.  With the feature of Armstrong, the message sent from a network device, such as a printer, to another device outside of the network can involve changing an IP address of the message to that of the IP address of the router within the server; see ¶ [46] below).

Therefore, in view of Armstrong, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the forwarding of the received power off notification includes changing an attribute value of a predetermined attribute described in the power off notification received from the printing apparatus from an attribute value corresponding to the printing apparatus to an attribute value corresponding to the print control apparatus, and  transmitting the power off notification in which the attribute value of the predetermined attribute has been changed 

Re claim 49: US Patent 9760320 performs most of the claimed features except for the Predetermined attribute is IP (Internet Protocol) address and/or MAC (Media Access Control) address.
Armstrong discloses wherein the predetermined attribute is IP (Internet Protocol) address and/or MAC (Media Access Control) address (e.g. the invention discloses a router that performs the feature of changing an IP address of a message of information sent to a printer from a client or from a printer to a client.  This feature can be incorporated into the server system of Okada or in the print control apparatus of the referenced Patent.  With this feature, the message sent from a network device, such as a printer, to another device outside of the network can involve changing an IP address of the message to that of the IP address of the router within the server; see ¶ [46]). 
Therefore, in view of Armstrong, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the predetermined attribute is IP (Internet Protocol) address and/or MAC (Media Access Control) address, incorporated in the device of the referenced Patent, in order to provide information regarding network computing devices on multiple networks without degrading network performance or compromising network security (as stated in Armstrong ¶ [13]-[20]).  


Claim 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9760320 in view of Negishi. 

Re claim 50: US Patent 9760320 performs most of the claimed features except for wherein the predetermined network protocol is a SNMP (Simple Network Management Protocol).

However, an aspect of the above is well known in the art as evidenced by Negishi.  Similar to the primary reference, Negishi discloses sending a shutdown command to a server for a printer (same field of endeavor or reasonably pertinent to the problem).     
Negishi discloses wherein the predetermined network protocol is a SNMP (Simple Network Management Protocol) (e.g. the reference discloses sending a command from an external PC to a print control apparatus using the UDP port 161 for a SNMP communication message.  The invention discloses a PC that is able to send a shut down command to the print control apparatus.  With the use of a SNMP communication process at the PC and being able to send shut down information to the print control apparatus, the PC is concluded to perform SNMP communication of a shut down command to the print control apparatus; see ¶ [36], [53] and [54]).

.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 47 and 50 recites the limitation "the predetermined application layer protocol" in ll. 5 and ll. 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.  Claims 48 and 49 are rejected based on their dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada ‘444 (US Pub 2004/0258444) in view of Saito (US Pub 2009/0276643) and Kohara (US Pub 2003/0191975).

Re claim 44: Okada discloses a print control apparatus that generates an image data and transfers the image data to a printing apparatus to print the image data by the printing apparatus, the print control apparatus comprising: 
a first communicator that receives data from a network (i.e. a mobile device or a terminal is used to transmit a shutdown instruction to a set top box (STB) through a network connection seen in figure 15; see ¶ [53]);

[0053] Furthermore, as shown in FIG. 15, when the STB 1 and a portable telephone 5 are connected by a telecommunications line, instead of using the remote control 11, it is possible to use the portable telephone 5 to operate the STB 1. When the user presses the buttons 51 on the portable telephone 5 to send an instruction to turn the power OFF, the portable telephone 5 sends a request to the STB 1 to turn the power OFF according to the instruction from the user. When the STB 1 receives that request, it sends an instruction to the printer 2 to turn the power OFF. The STB 1 is able to send a notification to the portable telephone 5 between the printing process and the power OFF process. By checking the contents of the notification displayed on the display 52 of the portable telephone 5, the user is able to determine whether or not the power has been turned OFF without having to be next to the STB 1 or printer 2. As has already been explained, when the power is turned OFF after the printing processes of both the data-output apparatus and printing apparatus have been performed, it is possible to include in the notification not only that the power has been turned OFF, but also that the printing process is finished.

a second communicator that transmits data to the printing apparatus and receiving data from the printing apparatus directly and communicates with the printing apparatus (i.e. the printing apparatus sends information to the STB, which is disclosed in ¶ [31]-[35].  The STB also sends information for printing to the printer, which is disclosed in ¶ [44].);

[0031] First, FIG. 5 shows a first method. When printing the data shown in FIG. 4, suppose the case when `image1.bml` is already stored in the memory 24 of the printer 2, `image1.bml` and `image2.bml` are stored in the memory 14 of the STB1, and the printer 2 is to print `image1.bml` and `image2.bml`. The contents to be processed by printer 2 can be obtained from the JOB management information shown in FIG. 7 for example. At the instant that the printing process for `image1.bml` is finished, an instruction is output from the printer 2 to the STB 1 indicating that `image1.bml` in the memory 14 of the STB 1 can be deleted. The STB 1 receives this instruction and deletes `image1.bml` from the memory 12 of the STB 1. At this time, `image2.bml` remains in the memory 14 of STB 1. Next, the printer 2 requires `image2.bml`, and processing goes from the printer 2 to the STB 1 to acquire `image2.bml`. Similar to `image1.bml`, when the printing process for `image2.bml` is finished, an instruction is output from the printer 2 to the STB 1 indicating that `image2.bml` in the memory 14 of the STB 1 can be deleted. The STB 1 receives this instruction and deletes `image2.bml` from the memory 14 of the STB 1. After this, there is no more data to be printed in the memory 14 of the STB 1, and since there is no more processing for the printer 2, so the instant when all of the printing data is deleted from the memory 14 of this STB 1 is regarded as the end of the printing process, and it can be determined that preparation for turning the power OFF is complete. The printing data described above can be data used for display on the screen of the digital television 3, or can be the data of the same contents saved separately from that used for printing. 

[0032] Next, a second method is shown in FIG. 6. As in the first method, when printing the data shown in FIG. 4, the case is considered where `image1.bml` is already stored in the memory 24 of the printer 2, and `image1.bml` and `image2.bml` are stored in the memory 14 of the STB 1. This second method differs from the first method in that the printing JOB information that is managed by the printer 2 is monitored from the STB 1. Management of the printing JOB by the printer 2 is performed by assigning a management number (hereafter called the JOB ID) to each respective printing process, `image1.bml` and `image2.bml`, as shown in FIG. 7. The JOB ID is assigned every time that a printing instruction is input to the printer 2. For example, when the printing instruction for `image1.bml` is input, the JOB ID J1 is assigned as the printing process for `image1.bml, and then when the printing instruction for `image2.bml` is input, 

[0033] In the method described above, it is possible to determine the end of the power-OFF process for the STB 1, and it is possible to turn the power OFF without the problem of obtaining incomplete printed matter. 

[0034] It is fundamentally better to determine the end of the printing process by the printer 2 based on whether or not printing is finished for all of the data for which there was a printing instruction. In this case, when there is an instruction to turn OFF the power to the printer 2 and part of the data having a printing instruction is remaining in the STB 1, the power to the STB 1 and printer 2 is turned OFF after printing of all of the data having a printing instruction is finished as described above. 

[0035] However, it is also possible to determine the end of the printing process by the printer 2 based on whether or not the printing process is finished for the printing jobs or pages of the printing jobs input to the printer 2 before a power-OFF instruction is sent to the printer 2, of the data having a printing instruction. In this case, of the data having a printing instruction, data that remains in the STB 1 when an instruction to turn the power OFF is sent to the printer 2, the waiting job or page, is not printed. When the STB 1 notified in advance that this judgment will be performed by the printer 2, the STB 1 may also turn the power OFF after sending a power-OFF instruction to the printer 2 and as necessary, deleting the spooled data or the like. When the STB 1 is not notified in advance, the printer 2 can notify the STB 1 of that before the power to the printer is turned OFF, and when the STB 1 receives that notification, the STB 1 can turn that power OFF. 


 
a controller that executes shutdown processing of the print control apparatus (e.g. the controller is used to shut down the STB, which is disclosed in ¶ [27].);

[0027] Furthermore, FIG. 11 will be used to describe in detail the processing of the STB 1 and printer 2. By having the controller 13 of the STB 1 determine whether or not the printing process by the STB 1 is complete before turning the power OFF to the STB 1 right away after the power button 10 of the STB 1 is pressed, when the printing process is finished, the power is turned OFF, however when the printing process is not finished, the reserved shut-down process is performed for the STB 1 and printer 2. The reserved shutdown process for the printer 2 is performed according to an instruction to the printer 2 by way of the communication interface 12 of the STB 1. A process of setting end flags, as shown in FIG. 13, by the controllers 13, 23 of the STB 1 and printer 2 is performed. The end flags are stored in the respective memories 14, 24. On the other hand, since the printing process of the STB 1 is still remaining, the current printing process continues. When the printing process ends, since there is an end flag, the STB 1 turns OFF its own power. For the printer 2, by inputting an instruction from the STB 1 related to turning the power OFF, or in other words, by inputting an instruction for reserved shut-down of the printer 2 when the printing process by the STB 1 is not finished, the process for turning OFF the power to the printer begins. 


wherein, in a case where the first communicator receives a shutdown instruction to shut down from the network, the second communicator transmits a shutdown instruction to execute shut down processing of the printing apparatus to the printing 
	

[0027] Furthermore, FIG. 11 will be used to describe in detail the processing of the STB 1 and printer 2. By having the controller 13 of the STB 1 determine whether or not the printing process by the STB 1 is complete before turning the power OFF to the STB 1 right away after the power button 10 of the STB 1 is pressed, when the printing process is finished, the power is turned OFF, however when the printing process is not finished, the reserved shut-down process is performed for the STB 1 and printer 2. The reserved shutdown process for the printer 2 is performed according to an instruction to the printer 2 by way of the communication interface 12 of the STB 1. A process of setting end flags, as shown in FIG. 13, by the controllers 13, 23 of the STB 1 and printer 2 is performed. The end flags are stored in the respective memories 14, 24. On the other hand, since the printing process of the STB 1 is still remaining, the current printing process continues. When the printing process ends, since there is an end flag, the STB 1 turns OFF its own power. For the printer 2, by inputting an instruction from the STB 1 related to turning the power OFF, or in other words, by inputting an instruction for reserved shut-down of the printer 2 when the printing process by the STB 1 is not finished, the process for turning OFF the power to the printer begins.
[0028] When there is only `image1.bml` to be printed, since the printing process by the STB 1 is finished, by inputting an instruction allowing power-OFF of the printer 2, the process for turning OFF the power to the printer 2 begins. Each instruction is stored as a flag in the respective memory 14, 24 the same as 
[0029] Furthermore, even though the input instruction is an instruction allowing printing, it is possible to perform the power-OFF processing after checking whether there is remaining printing processing to be performed by the printer 2, without performing the power-OFF processing immediately. 
[0030] There are two possible methods for performing the judgment at the instant when the printing process by the STB 1 is completely finished. 

[0053] Furthermore, as shown in FIG. 15, when the STB 1 and a portable telephone 5 are connected by a telecommunications line, instead of using the remote control 11, it is possible to use the portable telephone 5 to operate the STB 1. When the user presses the buttons 51 on the portable telephone 5 to send an instruction to turn the power OFF, the portable telephone 5 sends a request to the STB 1 to turn the power OFF according to the instruction from the user. When the STB 1 receives that request, it sends an instruction to the printer 2 to turn the power OFF. The STB 1 is able to send a notification to the portable telephone 5 between the printing process and the power OFF process. By checking the contents of the notification displayed on the display 52 of the portable telephone 5, the user is able to determine whether or not the power has been turned OFF without having to be next to the STB 1 or printer 2. As has already been explained, when the power is turned OFF after the printing processes of both the data-output apparatus and printing apparatus have been performed, it is possible to include in the notification not only that the power has been turned OFF, but also that the printing process is finished.

[0054] Also, the portable telephone 5 differs from the remote control 11 in that its own power is turned OFF. Not only is it possible to link the power-OFF process of the data-output apparatus and the printing apparatus, but it is also possible to link the power-OFF process or transition to the standby state of the portable telephone as well. In this case, after the portable 

wherein the second communicator receives a notification about the shutdown processing of the printing apparatus from the printing apparatus (e.g. the STB receives a notification from the printer and sends this notification to the phone that initiated the shutdown request, which is disclosed in ¶ [53] and [54] above.).

However, Okada fails to specifically teach the features of wherein the second communicator receives a notification about the shutdown processing of the printing apparatus from the printing apparatus and then the controller executes the shutdown processing of the print control apparatus according to the notification.

However, this is well known in the art as evidenced by Saito.  Similar to the primary reference, Saito discloses a master device ordering shutdown of a downstream device (same field of endeavor or reasonably pertinent to the problem).    
Saito discloses wherein the second communicator receives a notification about the shutdown processing of the printing apparatus from the printing apparatus and then the controller executes the shutdown processing of the print control apparatus according to the notification (e.g. the master NAS receives a notification about the end of the shutdown process from the slave NAS in ¶ [91]-[94].  This occurs after the slave NAS receives shutdown command in step 208, which is disclosed in ¶ [89] and [90].  This incorporated in the invention of Okada can provide a notification of shutdown to the STB from the printer when the shutdown is completed.  This will result in the STB 

[0089] In the master NAS, the present information indicating the presence of the slave NAS is inputted from the LAN and the presence information is received from the slave NAS (S206). The master NAS outputs a shutdown instruction (information corresponding to backup power supply thereto) relating to the slave NAS into the LAN and transmits information indicating this instruction to the slave NAS (S208) when this presence information is inputted. 

[0090] In the slave NAS 300 that is the transmission destination, the shutdown instruction is inputted from the LAN and the shutdown instruction is received from the master NAS (S224). The slave NAS outputs processing start information that indicates the start of shutdown processing to the LAN and transmits this processing start information to the master NAS when the shutdown instruction is inputted (S226). In the master NAS, the processing start information is inputted from the LAN and the processing start information is received from the slave NAS (S210). 

[0091] Furthermore, the slave NAS performs a shutdown processing (processing corresponding to a state in which backup power is supplied) on itself (S228). This shutdown processing is called a processing of stopping the operating system of the NAS and protecting the storage unit such as a hard disk head. The same processing is performed in a case of the master NAS. 

[0092] As a result, the slave NAS performs a shutdown processing on itself when the shutdown instruction is inputted. Where this processing is completed, the slave NAS outputs processing end information indicating that the shutdown processing is completed to the LAN and transmits the processing end information to the master NAS (S230). The same slave NAS outputs information to the effect that the shutdown processing has ended to the outside (S232) and ends the stop processing. For example, a display device 351 may display that the shutdown has ended, or a beep sound meaning that the shutdown has ended may be outputted from a sound output device 352. S232 can be omitted. The power source 

[0093] Because of the above-described processing, the slave NAS performs a shutdown processing on itself when the information corresponding to the supply of backup power is generated by the master NAS. 

[0094] In the master NAS the processing end information is inputted from the LAN and the processing end information is received from the slave NAS (S212). Then, the master NAS performs the shutdown processing (processing corresponding to a state in which backup power is supplied) on itself (S214). 

Therefore, in view of Saito, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the second communicator receives a notification about the shutdown processing of the printing apparatus from the printing apparatus and then the controller executes the shutdown processing of the print control apparatus according to the notification, incorporated in the device of Okada, in order to provide a notification that power has been reduced on a network device to shutdown and protect the device from access supplied power when backup power is applied during a sudden loss of power, which protects the life of the device (as stated in Saito ¶ [91] and [92]).  

However, Okada fails to specifically teach wherein the printing apparatus and the print control apparatus are able to be connected to a network.

However, this is well known in the art as evidenced by Kohara.  Similar to the primary reference, Kohara discloses a printer being instructed to shut down and the 
Kohara discloses wherein the printing apparatus and the print control apparatus are able to be connected to a network (e.g. the print server is able to receive the power state of the printers on the network, which is disclosed in ¶ [115].  This occurs after receiving the power off command from the server in ¶ [113] and [114].  The host computers can receive the printers power state from the server in order to guide the priority settings, which is disclosed in ¶ [126].  All of the printers, server and the hosts are connected via a network, which is disclosed in ¶ [76].).

[0076] The first embodiment will be described. FIG. 1 shows a block diagram of a printing system configuration of the first embodiment of the present invention. In the first embodiment, a power management server (print server) 1, which is a power management apparatus, three printers 31 to 33, and three hosts 21 to 23 are connected to a network 5. The power management server 1 in FIG. 1 comprises a power control unit 11 for determining and controlling the power-on and power-off state of the printers 31 to 33, a network interface (I/F) 13 connected to the network 5 for sending and receiving data, and a print data management unit 12 for inputting and outputting print data. The power management server 1 is connected to the network 5 together with the hosts 21 to 23 which issue print requests and the printers 31 to 33 which receive the print requests from the hosts 21 to 23 and output print data.
[0112] If the printer has accepted no data, the printer power control module 115 sends a power-off instruction to the printer at step S203. 
[0113] On the other hand, if the printer has accepted data, all of the data is spooled at step S202 and then the process proceeds to step S203. 
[0114] The printer receives the power-off signal at step S204 and enters off-line state at step S205, then sends off-line information to the power management server 1 at step S206. 

[0116] The printer which has sent the off-line instruction checks whether it is spooling data at step S207. If it is not spooling data, then the process proceeds to step S209. If it is spooling data, then the process waits for the completion of the spooling of all data, the proceeds to step S209. 

[0125] When the power management server 1 receives off-line information from a printer 31 to 33 or receives no response to packets it sends to each printer 31 to 33 at regular intervals, it may update printer operation information and send information indicating the power-off state of that printer (or information about printers that are currently in the power-on state) to the hosts 21, 22.

[0126] This arrangement allows the host 21, 22 to set the printer with the highest priority for that host among active printers as its default printer.

Therefore, in view of Kohara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the printing apparatus and the print control apparatus are able to be connected to a network, incorporated in the device of Okada, as modified by the features of Saito, in order to set printing priorities of printers based on the received information from the printer power states, which improves the usability of the system (as stated in Kohara ¶ [128]-[130]).  


Re claim 45: The teachings of Okada in view of Saito and Kohara are disclosed above.
Okada discloses the print control apparatus according to claim 44, further comprising: 
a power switch that receives a shutdown instruction to shut down the print control apparatus from a user, wherein the power switch is different from another power switch 

[0022] As shown in FIG. 8, the printer 2 is connected to the STB 1 that is connected to the digital television 3, and the printer 2, digital television 3 and STB 1 each have their own power button 20, 30, 10. In order for the user watching the digital television 3 to turn the power to each device OFF, uses the control buttons on the remote controls 31, 11 for the digital television 3 and STB 1, or presses the respective power buttons 30, 10. In a printing system that comprises a STB 1 and printer 2, turning the power OFF to the printer 2 is linked to turning the power OFF to the STB 1. As methods for linking turning the power OFF between the printer 2 and STB 1, there is a method of an instruction being sent from the STB 1 to the printer to turn the power OFF at the instant when the user presses the power button 10 of the STB 1 and the power to the printer 2 that is connected to the STB 1 is to be turned OFF (noted as reserved shut-off below) as shown in FIG. 2, and as shown in FIG. 3, there is a method in which a reserved shut-down is performed from the STB 1 to the printer 2 at the instant when the printing process by the STB 1 finishes after the power button 10 of the STB 1 is pressed and the power to the printer 2 connected to the STB 1 is to be turned OFF. It is possible to use a pull-print type printer or push-print type printer for the printer 2. Here, pull-printing is a printing method where during the printing process by the printer, when data becomes necessary, the printer 2 fetches data from the STB 1, and the printing process is completed, as compared to a push-printing where after the printing data has all been received by the printer, the printer performs the printing process locally.

[0026] Below, the case where the power to the STB 1 is turned OFF while the printer 2 is in the progress of the printing process for `image1.bml` will be explained. In this case, if the power to the STB 1 were to be turned OFF immediately when the power button 10 of the STB 1 was pressed, and even though the data `image1.bml` that is being printed is stored in the memory 24 of the printer 2, since processing is pull printing, the data 

[0027] Furthermore, FIG. 11 will be used to describe in detail the processing of the STB 1 and printer 2. By having the controller 13 of the STB 1 determine whether or not the printing process by the STB 1 is complete before turning the power OFF to the STB 1 right away after the power button 10 of the STB 1 is pressed, when the printing process is finished, the power is turned OFF, however when the printing process is not finished, the reserved shut-down process is performed for the STB 1 and printer 2. The reserved shutdown process for the printer 2 is performed according to an instruction to the printer 2 by way of the communication interface 12 of the STB 1. A process of setting end flags, as shown in FIG. 13, by the controllers 13, 23 of the STB 1 and printer 2 is performed. The end flags are stored in the respective memories 14, 24. On the other hand, since the printing process of the STB 1 is still remaining, the current printing process continues. When the printing process ends, since there is an end flag, the STB 1 turns OFF its own power. For the printer 2, by inputting an instruction from the STB 1 related to turning the power OFF, or in other words, by inputting an instruction for reserved shut-down of the printer 2 when the printing process by the STB 1 is not finished, the process for turning OFF the power to the printer begins.

wherein the controller executes the shutdown processing of the print control apparatus without transmitting the shutdown instruction to the printing apparatus and waiting to receive the notification from the printing apparatus, if the power switch of the print control apparatus receives the shutdown instruction to shut down the print control apparatus from the user (e.g. the invention provides a scenario where the STB and the printer perform a part of the printing process.  Once the STB determines all of the data 

[0026] Below, the case where the power to the STB 1 is turned OFF while the printer 2 is in the progress of the printing process for `image1.bml` will be explained. In this case, if the power to the STB 1 were to be turned OFF immediately when the power button 10 of the STB 1 was pressed, and even though the data `image1.bml` that is being printed is stored in the memory 24 of the printer 2, since processing is pull printing, the data `image2.bml` for which the printing process has not been performed remains only in the memory 14 of the STB 1 and is not stored in the memory 24 of the printer 2, so printing by the printer 2 cannot be completed. In order to complete the printing by the printer 2, the power to the STB 1 is turned OFF at the instant when the printing process by the STB 1 is completed. On the other hand, assuming that printing is completed when the printer 2 finishes printing and the paper is completely output, it is possible for the user to obtain the printed matter with no problem. The method for determining the end of printing will be described later. 
[0027] Furthermore, FIG. 11 will be used to describe in detail the processing of the STB 1 and printer 2. By having the controller 13 of the STB 1 determine whether or not the printing process by the STB 1 is complete before turning the power OFF to the STB 1 right away after the power button 10 of the STB 1 is pressed, when the printing process is finished, the power is turned OFF, however when the printing process is not finished, the reserved shut-down process is performed for the STB 1 and printer 2. The reserved shutdown process for the printer 2 is performed according to an instruction to the printer 2 by way of the communication interface 12 of the STB 1. A process of setting end flags, as shown in FIG. 13, by the controllers 13, 23 of the STB 1 and printer 2 is performed. The end flags are stored in the respective memories 14, 24. On the other hand, since the printing process of the STB 1 is still remaining, the current printing process continues. When the printing process ends, since there is an end flag, the STB 1 turns OFF its own power. For the printer 2, by inputting an instruction from the STB 1 related to turning the power OFF, or in other words, by . 


Claim  47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada, as modified by Saito and Kohara, as applied to claim 44 above, and further in view of Negishi (US Pub 2011/0007339).

Re claim 47: The teachings of Okada in view of Saito and Kohara are disclosed above.
Okada discloses the print control apparatus according to claim 44, wherein if the first communicator receives the shutdown instruction to shut down the print control apparatus from the network (i.e. the devices can be connected by a network, which is shown in figures 1 and 15.  In figure 15, a portable telephone can communicate to the STB through a network.  The STB communicates a power off instruction to a printer after receiving a power off instruction from the cellphone; see figures 1 and 15, ¶ [02], [27], [53] and [54] above), 
the print control apparatus, after transmitting the shutdown instruction to the printing apparatus and before executing shutdown processing of the printing apparatus, receives a power off notification from the printing apparatus and forwards the received power off notification to the network (e.g. the STB receives a notification regarding the printing apparatus and sends this information to the portable terminal for display.  The portable terminal is able to view the power status of the printer and STB on its display.  In order for the portable terminal to receive the status or shutdown information of the 
	
However, Okada fails to specifically teach wherein if the first communicator receives the shutdown instruction to shut down the print control apparatus from the network in accordance with the predetermined application layer protocol.
However, this is well known in the art as evidenced by Negishi.  Similar to the primary reference, Negishi discloses sending a shutdown command to a server for a printer (same field of endeavor or reasonably pertinent to the problem).     
Negishi discloses wherein if the first communicator receives the shutdown instruction to shut down the print control apparatus from the network in accordance with the predetermined application layer protocol (e.g. the reference discloses sending a command from an external PC to a print control apparatus using the UDP port 161 for a SNMP communication message.  The invention discloses a PC that is able to send a shut down command to the print control apparatus.  With the use of a SNMP communication process at the PC and being able to send shut down information to the print control apparatus, the PC is concluded to perform SNMP communication of a shut down command to the print control apparatus; see ¶ [36], [53] and [54]).

[0033] FIG. 2 is a block diagram illustrating a configuration of the printing control apparatus 101 in FIG. 1. The printing control apparatus 101 includes an NIC unit 201 and the NIC unit 201 includes the NICs 102 and 113. In the description of the present exemplary embodiment, the interface connected to the network is limited to an NIC. However, other interfaces connectable to the network may be used. Although two network interfaces are limitedly used in the present exemplary embodiment, three or more interfaces may be used in the present 


[0036] A data packet is transmitted from the terminal apparatus 111 (or 115) to the printing control apparatus 101 through the network 112 (or 116) and the NIC 102 (or 113). The NIC unit 201 in the printing control apparatus 101 receives the data packet. If the data packet received by the NIC unit 201 conforms to TCP/IP (Transmission Control Protocol/Internet Protocol), a destination port number is included in the header information portion of the packet. The destination port number is information indicating that data should be sent to which program/process in the apparatus receiving the packet. The port numbers are different and are allocated according to communication protocols or programs. For example, the port numbers can be allocated as follows, where FTP (File Transfer Protocol)=Port21, SMTP (Simple Mail Transfer Protocol)=Port25, and SNMP (Simple Network Management Protocol)=Port161.
[0053] The terminal apparatus 111 or 115 is a personal computer (PC) using Windows.RTM. XP as its OS (Operating System) and installs a printer management utility bundled and distributed to the printing control apparatus 101. The printer management utility has a function to set and manage the printing control apparatus 101 and also a function to shut down the printing control apparatus 101 through the network by remote control. FIG. 16 illustrates an example of a screen displayed when the printer management utility shuts down the printing control apparatus 101. A dialog 1601 is displayed and an execution button 1603 is pressed to designate the shutdown processing. Pressing a cancel button 1602 cancels the shutdown operation. 

[0054] FIG. 15 is a flow chart of the CPU 207 of the printing control apparatus 101 shut down by the terminal apparatus (client PC) 111 or 115. In step S1501, the CPU 207 refers to the power supply control status table in the second memory unit 208 to determine whether the power supply control status of a plurality of networks is turned on. If the power supply control status of a plurality of networks is not turned on (NO in step S1501), in other words, if the power supply control status of a 
[0055] If the power supply control status of a plurality of networks is turned on (YES in step S1501), then in step S1503, the CPU 207 changes the power supply control status of the corresponding network to "Off." This processing is triggered by the shutdown operation of the terminal apparatus 111 or 115. The CPU 207 performs a network identification for determining from which NIC, the NIC 102 or the NIC 113, the instructions come. The CPU 207 then determines whether the power supply control status of the identified network is changed based on the network identification. Such processing allows appropriate processing to be performed without the operator clearly specifying which of networks in the shutdown operation from the terminal apparatus. 

Therefore, in view of Negishi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein if the first communicator receives the shutdown instruction to shut down the print control apparatus from the network in accordance with the predetermined application layer protocol, incorporated in the device of Okada, as modified by Kohara and Saito, in order to provide multiple ports associated with communication protocols and programs that are used to communicate shutdown commands to a power supply control device, which allows the power down to occur at an optimal timing to reduce contribution of CO2 based on power usage (as stated in Negishi ¶ [06]-[08]).

Claims 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada, as modified by Saito, Kohara and Negishi, as applied to claim 47 above, and further in view of Armstrong (US Pub 2005/0216602).

Re claim 48: The teachings of Okada in view of Saito, Kohara and Negishi are disclosed above.  
However, the combination above fails to specifically teach the print control apparatus according to claim 47, wherein the forwarding of the received power off notification includes changing an attribute value of a predetermined attribute described in the power off notification received from the printing apparatus from an attribute value corresponding to the printing apparatus to an attribute value corresponding to the print control apparatus, and  transmitting the power off notification in which the attribute value of the predetermined attribute has been changed to the network.

However, this is well known in the art as evidenced by Armstrong.  Similar to the primary reference, Armstrong discloses submitting information to a printer (same field of endeavor or reasonably pertinent to the problem).    
Armstrong discloses wherein the forwarding of the received power off notification includes changing an attribute value of a predetermined attribute described in the power off notification received from the printing apparatus from an attribute value corresponding to the printing apparatus to an attribute value corresponding to the print control apparatus, and  transmitting the power off notification in which the attribute value of the predetermined attribute has been changed to the network (e.g. the invention 

[0046] Client 12, printer 30 and IP telephone 32 may communicate with one another on first network 14 via network messages that include a source address and a destination address. For example, client 12 may send a message to printer 30 that includes the client's internal IP address as the source address, and the printer's internal IP address as the destination address. Network devices on first network 14 may also communicate with network devices that are outside first network 14 using web-style messages via router 26. When sending a message from a network device within first network 14 to a network device outside first network 14, router 26 may change the source address of the message to a public IP addresses assigned to the router. In this regard, router 26 maps the internal IP address on first network 14 to a public IP address on second network 22. If the recipient network device outside first network 14 sends a reply to that public IP address, router 26 may change the destination address of the received message to the internal IP address mapped to that public IP address, and then forward the message on to the appropriate network device on first network 14. Directory server 20 is capable of registering and controlling access to information about network devices coupled to first network 14, and of receiving and processing requests for information about registered network devices. Referring now to FIG. 2, an exemplary directory server 20 in accordance with this invention is described. 



Re claim 49: The teachings of Okada in view of Saito, Kohara, Negishi and Armstrong are disclosed above.
However, Okada ‘444 fails to specifically teach the print control apparatus according to claim 48, wherein the predetermined attribute is IP (Internet Protocol) address and/or MAC (Media Access Control) address.
However, this is well known in the art as evidenced by Armstrong.  Similar to the primary reference, Armstrong discloses submitting information to a printer (same field of endeavor or reasonably pertinent to the problem).    
Armstrong discloses wherein the predetermined attribute is IP (Internet Protocol) address and/or MAC (Media Access Control) address (e.g. the invention discloses a router that performs the feature of changing an IP address of a message of information 
Therefore, in view of Armstrong, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the predetermined attribute is IP (Internet Protocol) address and/or MAC (Media Access Control) address, incorporated in the device of Okada, as modified by Saito, Kohara and Negishi, in order to provide information regarding network computing devices on multiple networks without degrading network performance or compromising network security (as stated in Armstrong ¶ [13]-[20]). 


Claim 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada ‘444, as modified by Saito and Kohara, as applied to claim 44 above and further in view of Hagiuda (US Pub 2011/0176171).

Re claim 50: The teachings of Okada in view of Saito and Kohara are disclosed above.
However, Okada fails to specifically teach the print control apparatus according to claim 44, wherein the predetermined network protocol is a SNMP (Simple Network Management Protocol).

Hagiuda discloses wherein the predetermined network protocol is a SNMP (Simple Network Management Protocol) (e.g. the invention discloses a server that is used to transmit SNMP messages to a MFP.  The message sent to the MFP from the server command to perform a shut down process of the MFP.  It can occur at a specific time period; see ¶ [40], [46], [53] and [72] above).
Therefore, in view of Hagiuda, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the predetermined network protocol is a SNMP (Simple Network Management Protocol), incorporated in the device of Okada, as modified by Saito and Kohara, in order to allow sending SNMP commands to a printer for shutoff from a server to have the power down occur at specified times, which allow for effective power supply management of the MFPs on the network (as stated in Hagiuda ¶ [06] and [07]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ooba ‘139 discloses utilizing SNMP protocol when communicating with a MFP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD DICKERSON/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Saito at ¶ [92].
        2 Id. at ¶ [94].
        3 See Kohara at ¶ [76].